                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                     ABILENE DIVISION

 YAAZIYAH HAWKINS,
 Instrtutional ID No. 60278

                                   Plaintiff,

                                                          No.   1:20-CV-00254-H

 RICKY BISHOP,       et al.,


                                Defendants

          oRDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF TIIE UNITED STATES MAGISTRATE JUDGE

       The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were frled. The District Court independently

examined the record and reviewed the findings, conclusions, and recommendation for plain

error. Finding none, the Court accepts and adopts the findings, conclusions, and

recommendation of the United States Magistrate Judge.

      As a result, Plaintiffs complaint and all claims alleged therein are dismissed without

prejudice for want ofprosecution under Federal Rule of Civil Procedure 41(b).

      Al1 reliefnot expressly granted and any pending motions are denied.

      The Court will enter judgment accordingly.

       So ordered.

       Dated   AprilL6 ,2021.

                                                          WESLEY HENDRIX
                                                 U     d States District Judge
